DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	
	The Examiner would like to make note of the gulf between the general class of prior art listed on the massive and substantial IDS’ (most notable and frequent classifications being H01L and C23C), and the relatively small amount of prior art generally classified in F24F, of which the instant application is technically classified in.
	The Examiner would also like to make note of the amount of irrelevant prior art listed in the IDS, of which included an Austrian man’s resume and an excerpt from a woodworking blog (see excerpts A & B below); both of which the Examiner questions their relevance to the application.


    PNG
    media_image1.png
    602
    901
    media_image1.png
    Greyscale


Excerpt A

    PNG
    media_image2.png
    604
    886
    media_image2.png
    Greyscale


Excerpt B

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “small” in claim 3 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Applicant has not outlined what size “small” is to encompass; for examination purposes it will be interpreted as the cross sectional surface area of the supply conduit is smaller compared to the cross sectional surface are of the downstream end of the throat. To obviate the rejection, the Examiner would suggest the Applicant amend the word “small” to “smaller”, as it is unknown what the Applicant thinks is relatively “small”, where “smaller” positively means smaller in comparison to another object, which is something than can be known.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 & 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Okabe et al (US 2017/0170033), hereinafter referred to as Okabe, in view of Eckert (US 5,463,176), in further view of Suzuki et al (US 2015/0306641).

Regarding claim 1, Okabe shows an apparatus, including a gas recirculation circuit comprising: a mini environment chamber (52a, Fig. 3), provided with a chamber inlet (Fig. 3 – the chamber inlet is located directly below where the filter assembly 262 is located) and a chamber outlet (58a, Fig. 3); a 
However, Okabe lacks showing characterized in that the gas recirculation channel includes a recirculation restriction embodied as a throat in the gas recirculation channel, wherein the throat defines a flow path with a diminishing cross sectional surface area relative to the cross sectional surface area of the gas recirculation channel directly upstream of the throat, wherein a downstream end of the throat defines a minimum cross sectional surface area of the throat, wherein the throat defines the pump inlet, wherein 
Eckert (US 5,463,176), a system for moving fluid in a system, is in the same field of endeavor as Okabe which is a system for moving fluid.
Eckert teaches characterized in that the gas recirculation channel includes a recirculation restriction embodied as a throat (see Annotated Figure 1) in the gas recirculation channel (see Annotated Figure 1), wherein the throat defines a flow path (see Annotated Figure 1) with a diminishing cross sectional surface area relative to the cross sectional surface area of the gas recirculation channel directly upstream of the throat (see Annotated Figure 1), wherein a downstream end of the throat defines a minimum cross sectional surface area of the throat (see Annotated Figure 1), wherein the throat defines an inlet (see Annotated Figure 1 – the throat defines an inlet to the rest of the flow path downstream of the throat), wherein the air supply conduit (28, Fig. 3) outlet (86, Fig. 3) opens at, or slightly downstream of the downstream end of the throat which defines the minimum cross sectional surface area of the throat (see Annotated Figure 1 – the air supply conduit outlet, which is closer to the downstream end as opposed to the upstream end, opens at the downstream end of the throat).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okabe to incorporate the teachings of Eckert to provide characterized in that the gas recirculation channel includes a recirculation restriction embodied as a throat in the gas recirculation channel, wherein the throat defines a flow path with a diminishing cross sectional surface area relative to the cross sectional surface area of the gas recirculation channel directly upstream of the throat, wherein a downstream end of the throat defines a minimum cross sectional surface area of the throat, wherein the throat defines the pump inlet, wherein the air supply conduit outlet opens at, or slightly downstream of the downstream end of the throat which defines the minimum cross sectional surface area of the throat, which would create a venturi effect that would increase the velocity of the gas while decreasing the static pressure1.
	However, the combination of Okabe & Eckert lacks showing wherein the air supply conduit inlet which opens into the ambient air.

	Suzuki et al teaches wherein the air supply conduit inlet (22, Fig. 2) which opens into the ambient air (¶0046, Lines 6-8 – the air supply conduit inlet takes in outside air or room air that is ambient).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Okabe & Eckert to incorporate the teachings of Suzuki et al to provide wherein the air supply conduit inlet which opens into the ambient air, which would provide a local air cleaning apparatus that can reduce power consumption while maintaining a clean air space at a high level of cleanliness (¶0007, Lines 2-5).


    PNG
    media_image3.png
    849
    703
    media_image3.png
    Greyscale

Annotated Figure 1

Regarding claim 2, Okabe shows elements of the claimed invention as stated above in claim 1 including the air supply conduit.

Eckert teaches wherein the throat has a truncated cone shaped inner surface (see Annotated Figure 1) that is circular symmetric around a central axis (see Annotated Figure 1), wherein a downstream part of the air supply conduit extends along the central axis and opens in the central part of the downstream end of the throat (see Annotated Figure 1 – the downstream part of the air supply conduit , where the gas exits the air supply conduit outlet 86, extends along the central axis and opens in the central part of the downstream end of the throat).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okabe to incorporate the teachings of Eckert to provide wherein the throat has a truncated cone shaped inner surface that is circular symmetric around a central axis, wherein a downstream part of the air supply conduit extends along the central axis and opens in the central part of the downstream end of the throat, which would create a venturi effect that would increase the velocity of the gas while decreasing the static pressure 2.

Regarding claim 3, Okabe shows elements of the claimed invention as stated above in claim 1 including the air supply conduit.
However, Okabe lacks showing wherein the cross sectional surface area of the air supply conduit is small compared to the cross sectional surface area of the downstream end of the throat.  
	Eckert teaches wherein the cross sectional surface area of the air supply conduit is small compared to the cross sectional surface area of the downstream end of the throat (see Annotated Figure 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okabe to incorporate the teachings of Eckert to provide wherein the cross sectional surface area of the air supply conduit is small compared to the cross sectional surface 3.

Regarding claim 5, Okabe shows wherein the pressure release provision comprises a pressure release valve (¶0046, Lines, 1-4 – the pressure release provision is a lid for sealing the opening 2b, making it a valve, for pressure release when opened).  

Regarding claim 6, Okabe shows wherein the pressure release provision comprises a small gap (2b, Fig. 3) in the mini environment chamber (52a, Fig. 3) which opens into the ambient environment (¶0044 – the opening 2b opens the mini environment chamber to the ambient environment, before the FOUP 2 is loaded onto the stand 14 and connected to the mini environment chamber).  

Regarding claim 7, Okabe shows comprising a housing (see Annotated Figure 1) defined by external walls (see Annotated Figure 1), wherein the external walls at least partly bound the mini environment chamber (52a, fig. 3) and the recirculation channel (57, Fig. 3), wherein an internal wall (57a, Fig. 3) forms a boundary between the mini environment chamber and the recirculation channel (Fig. 3), wherein the chamber outlet (58a, Fig. 3) is formed by a gap between an end of the internal wall and an external wall (Fig. 3).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Okabe et al (US 2017/0170033), hereinafter referred to as Okabe, in view of Eckert (US 5,463,176), in further view of in further view of Suzuki et al (US 2015/0306641), in further view of Suzuki et al (US 2002/0124906), hereinafter referred to as Suzuki.

Regarding claim 4, Okabe shows elements of the claimed invention as stated above in claim 1 including the air supply conduit.

Suzuki (US 2002/0124906), a mini environment apparatus, is in the same field of endeavor as Okabe which is a mini environment apparatus.
Suzuki teaches wherein the air supply conduit (Fig. 17 – the air supply conduit comprises of the conduit as it exists up to where the conduit meets the housing 1) comprises an air inlet filter (5, Fig. 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Okabe, Eckert, & Suzuki et al to incorporate the teachings of Suzuki to provide wherein the air supply conduit comprises an air inlet filter, which would provide a substrate transport pod suitable for use in an automated semi-conductor processing plant (¶0010, Lines 20-22).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/RYAN L FAULKNER/             Examiner, Art Unit 3762                      

/AVINASH A SAVANI/             Primary Examiner, Art Unit 3762                                                                                                                                                                                                                                                                                                                                                                


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Venturi Effect information was sourced from https://en.wikipedia.org/wiki/Venturi_effect
        2 The Venturi Effect information was sourced from https://en.wikipedia.org/wiki/Venturi_effect
        3 The Venturi Effect information was sourced from https://en.wikipedia.org/wiki/Venturi_effect